Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is a Final office action on the merits in response to the communication received on 9/07/2021. Examiner withdraws the rejection of claims 2-6 and 9-23 under 35 USC § 103. However, the rejection under 35 USC § 101 directed to non-statutory subject matter of claims 2-6 and 9-23 is maintained. The rejections are as stated below.  

Claim status:
Claims amended: 2 and 9.
Claims canceled: 1 and 7-8.
Pending claims: 2-6 and 9-23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6 and 9-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.

  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 2-6 and 9-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to methods/system, which are a statutory category of invention.
Claim 2 (exemplary) recites a series of steps for requesting transferring of funds from an account using identification information of a particular computer device.

Prong One
The claim 2 recites the limitations of 
receiving identification information and authentication data; 
performing a verification of the identification information;
identifying an account associated with the  identification information based, at least in part, on the verification of  the identification information; 
receiving, …., limiting data which limits use of the authentication data to a particular mode,…limited to a particular …that received the authentication data; 
receiving a request to transfer fund from an …; based upon the limiting data, determine if the … is the particular …;
enabling a transfer of funds from the account to an online merchant without requesting authentication information when the … is the particular …; and
 requesting additional authentication information when the… is not the particular 
The claimed methods/system simply describes series of steps for requesting transferring funds from an account using identification information of a particular computer device.  
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a processor, a memory, and a network-based payment computer, nothing in the claim precludes the limitations from practically being performed by 
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor, a memory, and a network-based computer to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 9 and 15.  
Furthermore, the dependent claims 3-6, 10-14 and 16-23 do not resolve the issues raised in the independent claims. Claims 3-6, 10-14 and 16-23 are directed towards using verifying digital signature verification and providing a response to the  particular computer device. Therefore, these claims are similarly rejected under the same rationale as independent claim 2.
Accordingly, dependent claims 3-6, 10-14, 16-23 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  


Response to arguments

Applicant’s amendment/arguments with respect to the 35 U.S.C. § 103 rejection are deemed persuasive and the rejection under 35 U.S.C. § 103 is withdrawn. However, 
Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on April 4, 2021. 
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019 (Step-2A-Prong one-Prong two-2B).

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance 2019-PEG, Step 2A-Prong One & Prong Two-2B).
 Claims 2-6 and 9-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice. The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework.
Examiner respectfully disagrees with Applicant’s assertion that the claims do not recite subject matter that “falls within any of the groupings of abstract ideas enumerated in Section I of the 2019 PEG (a) Mathematical concepts; (b) Certain methods of organizing human activity; and (c) Mental processes.
for receiving request to transfer funds from a payor to a payee [online merchant] using an intermediary”, making real-time fund transfer from a payor to a payee using an intermediary” is a fundamental economic practice, which is one of certain methods of organizing human activity, and thus an abstract idea. See 84 Fed. Reg. at 52 & n. 13 (citing Alice, 573 U.S. at 219—20 (concluding that use of a third party to mediate settlement risk is a “fundamental economic practice” and thus an abstract idea). Therefore, it seems reasonable to Examiner to refer to group the abstract idea under “Certain methods of organizing human activity” as enumerated in Section I of the 2019 PEG.
Moreover, what Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself.
Examiner notes that the computer processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory controlling the operation of a mold in curing rubber parts.
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
The instant claims do not attempt to solve an unconventional technological solution. Using a processor as a tool to implement the abstract idea and the way the 
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 


Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Liebermann (US 2013/0006850 A1) discloses FAST CASH Transaction [FCT]
Kolling et al (US 5,920,847) discloses Electronic Bill Pay System.
Mascavage (US 2004/0139008 A1) discloses System for Transactions.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691